DETAILED ACTION
Claims 1-35 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2020 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the following papers:
Claims and arguments filed on 3/17/2020.

Allowable Subject Matter
Claims 4, 13, 22, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a & b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Drawings


Specification
The disclosure is objected to because of the following informalities:
Published application paragraph 49 states “a VLIW based processor or microprocessor system 200 may include an instruction cache 210 for storing VLIW based instruction packets … a data cache 270 for storing data” (emphasis added). Published application paragraph 50 states “If the instruction packet is a conventional load instruction, the execution unit that processes the instruction packet will retrieve the requested load data from the data cache 270 … If, however, the instruction packet is a transient load instruction (e.g. the first instruction packet 111) according to some examples herein, the execution unit that processes the transient load instruction will retrieve the load data from the data cache 270 …” (emphasis added). Published application paragraph 51 states “… system 300 may retrieve load data from the memory location (such as instruction cache) in response to the transient load instruction … in response to the transient load instruction, retrieve load data from the instruction cache 210” (emphasis added). Given the emphasized citations from data cache) in response to the transient load instruction … in response to the transient load instruction, retrieve load data from the data cache 270.”
Appropriate correction is required.

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 10 recites “retrieving the transient load instruction from a memory” and “retrieving the load data from the memory in response to the transient load instruction” 
The state of the prior art shows that instruction caches, data caches, and external memories are well-known terms in the prior art. An instruction cache is a well-known term in the art that only stores instructions, which are fetched for execution by a program counter. The specification provides support for this well-known term in published application paragraph 49 by stating “… microprocessor system 200 may include an instruction cache 210 for storing VLIW based instruction packets …”. A data cache is a well-known term in the art that stores data operands used by instructions, which are read/written from/to the data cache by load/store instructions. The specification provides support for this well-known term in published application paragraph 49 by stating “… a data cache 270 for storing data …”. External memories are well-known terms in the prior art for storing both instructions and data. External memories are usually much larger in size and require longer latency access times to read/write from/to. Lastly, cache misses is a well-known term in the art that occur when requested instructions/data are not present in a cache. To handle the cache miss, the instruction/data is requested at the next level cache/memory. Upon finding the instruction/data, the instruction/data is written to the closest cache memory to the processor for refetching (e.g. instruction/data cache). Using the specification as an example, when an instruction is not present in an instruction cache, the instruction is fetched from external memory and written back to the instruction cache. After writing the rd edition, pages 482-483, section “Handling Cache Misses”) describing the basics of an instruction cache, a college textbook published 13 years ago. In addition, the same goes for misses to the data cache.
The broadest reasonable interpretation of the memory in independent claims 1, 10, 19, and 27 must be the instruction cache, in view of the state of the prior art discussed above. Data caches don’t store instructions and the specification doesn’t support data caches storing instructions. External memories can store both instructions and data, but the state of the prior art shows that retrieving instructions/data occurs upon cache misses. In the event of cache misses, instructions/data are read from external memory and written back to an instruction/data cache. Afterwards, retrieval from the instruction/data cache is performed. Thus, the external cache described by the specification cannot be the claimed memory. This leaves the instruction cache as the claimed memory by default.
The level of one of ordinary skill in the art is well aware of the structure of instruction caches only storing instructions, data caches only storing data, and external memories storing both instructions and data. No further direction is needed to understand accessing both caches, determining hits/misses in both caches, handling cache misses by the external memory, and writing back instructions/data from external memory to the instruction/data cache. 
rd Edition, page 483) shows a much more detailed structure of both an instruction cache and a data cache shown as part of the overall Alpha 21264 memory hierarchy. As can be seen, both caches are complex structures. Making an instruction cache work for storing both instructions and data would require substantial work and experimentation to correctly use and make work. Such substantial work and experimentation at the very least includes:
Determining if the ITLB or DTLB (I=instruction, D=data, TLB=translation lookaside buffer) is used for accessing recent virtual memory to physical memory translations of the requested load data from the transient load instruction.
Determining if accessing load data from the instruction cache requires additional ports to the instruction cache array to perform parallel reads within a clock cycle or if accessing the load data can be performed in a sequential manner before/after an instruction fetch in a clock cycle.
If the sequential manner is used, then substantial testing may be required to ensure that there is sufficient time within a clock cycle to access an instruction and data sequentially without introducing errors.
If the parallel manner is used, then substantial modification to the instruction cache with duplicated indexing logic and comparison logic is needed. 
Determining how to store data within the instruction cache as the structure of each is different.
For all of these above reasons, the specification at the time of filing failed to teach one skilled in the art how to make and/or use an instruction cache that can store and retrieve both instructions and data operands without undue experimentation.
Claims 2-9, 11-18, 20-26, and 28-35 are rejected due to their dependency.
Claims 1-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “retrieving the transient load instruction from a memory” and “retrieving the load data from the memory in response to the transient load instruction” (emphasis added). Claims 1, 19, and 27 recite similar limitations. The claims require retrieving an instruction and load data from the same memory. The broadest reasonable interpretation of the memory in independent claims 1, 10, 19, and 27 must be the instruction cache, in view of the state of the prior art discussed above. Published application paragraph 49 states “a VLIW based processor or microprocessor system 200 may include an instruction cache 210 for storing VLIW based instruction packets … a data cache 270 for storing data” (emphasis added). This citation retrieve the load data from the data cache 270 …” (paragraph 38, published application paragraph 50, emphasis added). The specification subsequently states “… system 300 may retrieve load data from the memory location (such as instruction cache) in response to the transient load instruction … in response to the transient load instruction, retrieve load data from the instruction cache 210” (paragraph 39, published application paragraph 51, emphasis added). As indicated in the specification objection, the content of published application paragraph 51 appears to be a typographical error. This is further supported by the well-known definition of an instruction cache and the above enablement rejection. Given the conflicting specification support, the claimed limitations failed to convey to one skilled in the art that full possession of the claimed invention is present in the specification at the time of filing.
Claim 15 recites “wherein the third instruction is a memory write instruction that enables reading and writing to a second memory in one clock cycle.” Claims 6, 24, and 32 recite similar limitations. Each of these claims are dependent upon corresponding claims 5, 14, 23, and 31. These claims further specify the third instruction is executed using the load data retrieved in response to the transient load instruction. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify 
Claim 16 recites “retrieving the transient load instruction, retrieving the load data, and executing the second instruction occur in one clock cycle.” Claims 7, 25, and 33 recite similar limitations. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the function is performed or result is achieved. Published application paragraphs 44-47 show three separate VLIW packets. 
Claims 2-5, 8-9, 11-14, 17-18, 20-23, 26, 28-31, and 34-35 are rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 15-16, 24-25, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 15 recites “wherein the third instruction is a memory write instruction that enables reading and writing to a second memory in one clock cycle.” Claims 6, 24, and 32 recite similar limitations. Claim 16 recites “retrieving the transient load instruction, retrieving the load data, and executing the second instruction occur in one clock cycle.” Claims 7, 25, and 33 recite similar limitations. The broadest reasonable interpretation of a second memory is the register file in view of published application paragraphs 44-47. A standard processor pipeline may include pipeline stages of fetch, decode, register read, execute, and writeback, where each stage is performed in a single cycle. Using this standard processor pipeline, the fetching, loading, and executing steps would take at least three clock cycles to complete their claimed functions. Single-cycle processors aren’t pipelined and would perform the functions fetch, decode, register read, execute, and writeback in a single clock cycle for a single instruction. However, the specification makes no mention of microprocessor system 200 shown in figure 2 of the drawings being a single-cycle processor. It’s unclear how reading source data for an instruction from a register file and writing destination data for the instruction to a register file can occur within a single clock cycle. It’s unclear to one of ordinary skill in the art how retrieving an instruction from an instruction cache, calculating the load address, fetching data at the calculated load address from a cache, and executing an instruction dependent upon the fetched data can occur within a single clock cycle.

New Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-12, 14-21, 23-29, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. 2015/0309796), in view of Stravers (U.S. 6,862,677), in view of Martell et al. (U.S. 5,813,037), in view of Official Notice.
As per claim 1:
Claim 1 essentially recites the same limitations of claim 10. Claim 1 additionally recites the following limitations:
a memory storing a second instruction (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1 and 3 elements 102 and 302, paragraphs 55 and 92)(The instruction cache stores instructions, including instructions dependent upon load data.);
an instruction register configured to store the second instruction (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-2 elements 114A-D, 116, 208, and 314, 
a processor coupled to the memory and the instruction register (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Wilson: Figure 1, paragraph 54).
As per claim 2:
The additional limitation(s) of claim 2 basically recite the additional limitation(s) of claim 11. Therefore, claim 2 is rejected for the same reason(s) as claim 11.
As per claim 3:
The additional limitation(s) of claim 3 basically recite the additional limitation(s) of claim 12. Therefore, claim 3 is rejected for the same reason(s) as claim 12.
As per claim 5:
The additional limitation(s) of claim 5 basically recite the additional limitation(s) of claim 14. Therefore, claim 5 is rejected for the same reason(s) as claim 14.
As per claim 6:
The additional limitation(s) of claim 6 basically recite the additional limitation(s) of claim 15. Therefore, claim 6 is rejected for the same reason(s) as claim 15.
As per claim 7:

As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of claim 17. Therefore, claim 8 is rejected for the same reason(s) as claim 17.
As per claim 9:
The additional limitation(s) of claim 9 basically recite the additional limitation(s) of claim 18. Therefore, claim 9 is rejected for the same reason(s) as claim 18.
As per claim 10:
Wilson and Stravers disclosed a method for executing a memory load operation by a processor, the method comprising:
retrieving a multiple instruction packet comprising a plurality of instructions (Wilson: Figures 1 and 3 elements 102 and 302, paragraphs 55 and 92)(VLIW operations are fetched from the instruction cache.), the plurality of instructions comprising a transient load instruction and a second instruction (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1 and 3 elements 102 and 302, paragraphs 55 and 92)( The broadest reasonable interpretation of the term transient load instruction in view of the specification is a load instruction that isn’t required to write load data to the register file. Stravers disclosed dead value load instructions that don’t require writing back load data to the register file. Wilson disclosed fetching VLIW operations from the instruction cache. The combination results in dead value load instructions being placed within VLIW operations, including within VLIW operations containing the single 
retrieving the transient load instruction from a memory in response to the retrieved multiple instruction packet (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1 and 3 elements 102 and 302, paragraphs 55 and 92)(The combination results in dead value load instructions being placed within VLIW operations. Wilson disclosed fetching VLIW operations from the instruction cache.); 
storing the transient load instruction (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-3 elements 114A-D, 116, 208, and 314, paragraphs 54, 90, and 100)(The combination results in dead value load instructions being placed within VLIW operations. These dead value load instructions are stored within the reservation queue of Wilson.);

storing the load data in response to the transient load instruction (Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-3 elements 114A-D, 116, 208, and 314, paragraphs 54, 62, 90, and 100)(The combination results in dead value load instructions being placed within VLIW operations. The load data is stored with consumer instruction(s) within the reservation queue of Wilson.); and
executing the second instruction using the load data stored in the instruction register (Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-2 elements 114 A-D, 120A-D, and 208, paragraphs 54, 62, and 90)(Consumer instructions that have valid source data within the reservation queue can be selected and executed.).

Wilson and Stravers failed to teach storing the transient load instruction in an instruction register and storing the load data in the instruction register in response to the transient load instruction.
However, Martell combined with Wilson and Stravers disclosed storing the transient load instruction in an instruction register (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figures 1-3 elements 114A-D, 116, 208, and 314, paragraphs 54, 90, and 100)(Martell disclosed a reservation station implemented as a register file, which comprises a plurality of registers. The combination implements the reservation queues of Wilson as the register file of Martell. The combination results in dead value load instructions being placed within VLIW operations. These dead value load instructions are stored within the reservation queue of Wilson. As these instructions are stored in registers within the reservation queue, the storage entries within the reservation queue read upon the claimed instruction register.);
storing the load data in the instruction register in response to the transient load instruction (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 
Wilson disclosed the reservation queues, but doesn’t explicitly disclose the exact structure of a reservation queue. Martell disclosed a reservation station implemented as a register file. The advantage of the register file implementation of Martell is that the multi-port registers provide for isolation of SRAM capacitance, which can lower power consumption (Martell: Column 1 lines 45-58). One of ordinary skill in the art at the time of the effective filing date would have been motivated by this advantage to implement the reservation queue of Wilson as a SRAM register file.
As per claim 11:
Wilson, Stravers, and Martell disclosed the method of claim 10, further comprising retrieving the load data by referencing the instruction register and executing the second instruction by referencing the instruction register to retrieve the load data without accessing a processor register or storing the load data in the processor register (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 306-308, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figure 1 elements 120A-D, paragraphs 54, 62, and 90)(The combination implements the reservation queues of 
As per claim 12:
Wilson, Stravers, and Martell disclosed the method of claim 10, wherein storing the load data in the instruction register and executing the second instruction are performed by a very long instruction word type processor, and the transient load instruction and the second instruction are a very long instruction word packet (Martell: Figures 3 and 4a element 20, column 5 lines 5-14 and column 6 lines 33-37)(Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 11-14 and lines 32-50)(Wilson: Figure 3 element 302)(The combination implements the reservation queues of Wilson as the register file of Martell. The combination results in dead value load instructions being placed within VLIW operations. Both the dead value load instruction and consumer instructions are within stored VLIW operations.).
As per claim 14:
Wilson, Stravers, and Martell disclosed the method of claim 10, further comprising executing a third instruction using the load data (Stravers: Figure 3 elements 300-302, column 2 lines 26-41, column 4 lines 35-52, and column 5 lines 3-14 and lines 32-50)(Wilson: Figure 3 element 302)(Stravers disclosed an embodiment allowing the 
As per claim 15:
Wilson, Stravers, and Martell disclosed the method of claim 14, wherein the third instruction is a memory write instruction that enables reading and writing to a second memory in one clock cycle (Wilson: Figure 1)(Official notice is given that processors can be implemented as single cycle processors for the advantage of reduced costs. Thus, it would have been obvious to one of ordinary skill in the art to implement the processor as a single cycle processor that implements fetching a VLIW operation, fetching load data, executing a third instruction that uses load data and a register operand, and writing an execution result to the register file in a single cycle.).
As per claim 16:
Wilson, Stravers, and Martell disclosed the method of claim 10, wherein retrieving the transient load instruction, retrieving the load data, and executing the second instruction occur in one clock cycle (Wilson: Figure 1)(Official notice is given that processors can be implemented as single cycle processors for the advantage of reduced costs. Thus, it would have been obvious to one of ordinary skill in the art to implement the processor as a single cycle processor that implements fetching a VLIW operation, fetching load data, and executing a second instruction in a single cycle.).
As per claim 17:
Wilson, Stravers, and Martell disclosed the method of claim 10, wherein retrieving the transient load instruction, retrieving the load data, and executing the 
As per claim 18:
Wilson, Stravers, and Martell disclosed the method of claim 10, wherein executing the second instruction is performed by a processor that is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle, and further including the device (Wilson: Figure 1, paragraph 54)(The processor of Wilson can be used in a multiple devices at least including a computer/laptop/server. Thus, it would have been obvious to one of ordinary skill in the art that the processor is used in such devices.).
As per claim 19:
Claim 19 essentially recites the same limitations of claim 10. Therefore, claim 19 is rejected for the same reasons as claim 10.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 11. Therefore, claim 20 is rejected for the same reason(s) as claim 11.
As per claim 21:

As per claim 23:
The additional limitation(s) of claim 23 basically recite the additional limitation(s) of claim 14. Therefore, claim 23 is rejected for the same reason(s) as claim 14.
As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 15. Therefore, claim 24 is rejected for the same reason(s) as claim 15.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 16. Therefore, claim 25 is rejected for the same reason(s) as claim 16.
As per claim 26:
The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 17. Therefore, claim 26 is rejected for the same reason(s) as claim 17.
As per claim 27:
Claim 27 essentially recites the same limitations of claim 1. Therefore, claim 27 is rejected for the same reasons as claim 1.
As per claim 28:
The additional limitation(s) of claim 28 basically recite the additional limitation(s) of claim 11. Therefore, claim 28 is rejected for the same reason(s) as claim 11.
As per claim 29:
The additional limitation(s) of claim 29 basically recite the additional limitation(s) of claim 12. Therefore, claim 29 is rejected for the same reason(s) as claim 12.

The additional limitation(s) of claim 31 basically recite the additional limitation(s) of claim 14. Therefore, claim 31 is rejected for the same reason(s) as claim 14.
As per claim 32:
The additional limitation(s) of claim 32 basically recite the additional limitation(s) of claim 15. Therefore, claim 32 is rejected for the same reason(s) as claim 15.
As per claim 33:
The additional limitation(s) of claim 33 basically recite the additional limitation(s) of claim 16. Therefore, claim 33 is rejected for the same reason(s) as claim 16.
As per claim 34:
The additional limitation(s) of claim 34 basically recite the additional limitation(s) of claim 17. Therefore, claim 34 is rejected for the same reason(s) as claim 17.
As per claim 35:
The additional limitation(s) of claim 35 basically recite the additional limitation(s) of claim 18. Therefore, claim 35 is rejected for the same reason(s) as claim 18.
	
Response to Arguments
The arguments presented by Applicant in the response, received on 3/17/2020 are partially considered persuasive.
Applicant argues regarding the specification objections:
“The Applicant submits that the disclosure does not need to be amended as suggested by the Examiner. In some examples of the disclosure, a new type of very long instruction word (VLIW) is described. This new type of VLIW is a data value instead of a traditional or conventional VLIW operand. To avoid register pressure caused by multiple requests to access permanent register 280, for example, the new VLIW is read from the instruction cache 210 and may 

This argument is not found to be persuasive for the following reasons. The examiner has reviewed paragraphs 49-51 again and has maintained the objection for the same reasons as in the past. The examiner also notes that the applicant focuses on execution unit storage location (i.e. temporary location, such as instruction cache, instruction register, or any of the execution units). However, this language is not objected to primarily due to the fact that the claims don’t recite storing load data in an instruction cache. The language of paragraph 51 that is actually objected to is the language stating where load data is retrieved from, not stored to (emphasis added). Stated another way, the objection is for the transient load instruction retrieving load data from the instruction cache, and not for the where the transient load instruction subsequently stores the retrieved load data (emphasis added). In addition, the below response from the final office action on 10/2/2018 are copied below.
Paragraph 50 states “the execution unit that processes the transient load instruction will retrieve the load data from the data cache 270 and then write the load data into the instruction register 220 … the transient load instruction may be processed without updating (reading or writing) the register file 280 and without tying up one of its two read/write ports” (emphasis added). Paragraph 51 states “system 300 may retrieve load data from the memory location (such as instruction cache 210) in response to the transient load instruction without updating the at least one register … execution unit 230 may receive a transient load instruction from the instruction cache 210 and, in response to the transient load instruction, retrieve load data from the instruction cache 210” (emphasis added). The citation from paragraph 51 from the applicant does not address the claimed limitation of “retrieve the load data from the memory.” The examiner also notes that the claims state that the load data is stored “in the instruction register” and not the instruction cache from the applicant’s citation.  
The argument does not address the main point of the objection, which is the conflicting statements in paragraphs 50 and 51 of the specification (see emphasis above). In both paragraphs, the transient load instruction is capable of writing load data to the claimed instruction register. In both paragraphs, the transient load instruction is capable of avoiding the use of read or write ports accessing the register file. The main conflict between the two paragraphs is that one paragraph states the transient load instruction loads data from the data cache (i.e. paragraph 50) and the other paragraph states that the transient load instruction loads data from the instruction cache. This allows for three possible scenarios for interpreting these two paragraphs. 
The first scenario is that the transient load instruction can load data from both the instruction cache and the data cache. This scenario is very unlikely because there is no 
The second scenario is that the transient load instruction can only load data from the instruction cache and that paragraph 50 contains a typographical error. This scenario is very unlikely because there is no discussion on how the transient load instruction accesses the instruction cache in parallel with instruction fetching. In addition, there is no discussion for the benefits of loading from both and the implementation of the instruction cache to support multiple read/write ports to allow both fetching of instructions and data in parallel.
The third scenario is that the transient load instruction can only load data from the data cache and that paragraph 51 contains typographical errors. This scenario is considered very likely due to “instruction cache” and “data cache” having well-known definitions in the art. The instruction cache is a term of the art for storing instructions that are to be fetched by the processor. The data cache is a term of the art for storing data operands that are to be read by or written to by instructions. As such, the most convincing scenario is that the specification as filed uses the accepted terms of the art for both instruction and data caches. While applicants can be their own lexicographers, there is no evidence and in-depth discussion within the specification that discusses the necessary modifications to a standard instruction cache that would support both instruction and data fetching. Thus, the objection is maintained that paragraph 51 
Applicant argues regarding the drawing objections:
“As can be seen, the second vector instruction 112 uses two of the four write ports available to write the VADD values while the third vector instruction 113 uses the other two write ports to write the VDMPY values.” (Emphasis Added). As can be seen in Figure 1, a third instruction 113 is shown and is described in paragraphs 22 and 32 as a write instruction that may be a memory write instruction that enables reading and writing to a second memory location (R5 as opposed to the first memory location of RO) within one packet cycle. In addition, Figure 5 also shows a third instruction and describe in paragraph 60 as a memory write instruction that enables reading and writing to a second memory in one clock cycle. Claims 15, 16, 24, 25, 32, and 33 describe similar features. Thus, the Applicant submits the subject matter of claims 6, 7, 15, 16, 24, 25, 32, and 33 are shown in the drawings. In view of the above-remarks, the Applicant respectfully requests that the Office withdraw these objections.
The Examiner alleges that the features of claim 6, 7, 15, 16, 24, 25, 32, and 33 are not shown in the drawings. The Applicant disagrees. Claim 6, for example, describes "... wherein the third instruction is a memory write instruction that enables reading and writing to a second memory in one clock cycle." Claim 7, for example, describes "...wherein the processor is further configured to retrieve the transient load instruction, retrieve the load data, and execute the second instruction in one clock cycle." As described in paragraph 22 of the Instant Application, "... processors, such as ASIC 208, contain multiple functional units, execute a sequential stream of instructions/input operands, are able to fetch two or more instructions/input operands per clock cycle from memory, and are able to dispatch two or more instructions/input operands per clock cycle subject to dependencies and availability of resources." (Emphasis added). As described in paragraph 32 of the Instant Application, "... first vector instruction 111 is a temporary or transient load vector instruction that sets or defines V1 .tmp (transient load) equal to a current value of the RO memory location. This temporary or transient value can then be used by the subsequent vector instructions in the same packet without consuming a write port. As can be seen, the second vector instruction 112 uses two of the four write ports available to write the VADD values while the third vector instruction 113 uses the other two write ports to write the VDMPY values." (Emphasis Added). As can be seen in Figure 1, a third instruction 113 is shown and is described in paragraphs 22 and 32 as a write instruction that may be a memory write instruction that enables reading and writing to a second memory location (R5 as opposed to the first memory location of RO) within one packet cycle. In addition, Figure 5 also shows a third instruction and describe in paragraph 60 as a memory write instruction that enables reading and writing to a second memory in one clock cycle. Claims 15, 16, 24, 25, 32, and 33 describe similar features. Thus, the Applicant submits 

This argument is not found to be persuasive for the following reasons. The drawings show a third instruction that performs a write operation, as described by the applicant. However, the drawings do not show the third instruction performing a read and write to a second memory in one clock cycle (emphasis added). If the claims only stated that the memory write instruction writes to memory in one clock cycle, then an objection wouldn’t be made. For claim 7 (and similar dependents), the drawings additionally fail to show fetching the transient load instruction, loading data, and executing a second instruction in one clock cycle (emphasis added). If the claims only stated that one of the three functions was performed in one clock cycle, then an objection wouldn’t be made.
Applicant argues regarding the enablement rejections:
“Instruction caches may store more than just instructions and data caches may store instructions. The name of the cache (data or instruction) is solely based on the configuration and operation of the CPU port that gives access to the cache. The idea of the cache memory is to minimize the time for the memory accesses. When accessing external memory long delays are possible, but if we keep some data in local "cache" memory, accessing it will be much faster, usually in one clock cycle. A pipelined CPU, for example, typically has two ports for cache memory access: one for configured for instructions and the other configured for data. The difference between a data cache and an instruction cache relates to the ports and operation of the CPU that accesses the cache, not what may be stored in the cache. The major difference between them is that the data cache must be capable of performing both read and write operations of the data stored therein when accessed while an instruction cache only needs to provide read access during a read operation. Thus, if the port that accesses a cache is configured for only read operations and not write, that cache is generally described as an instruction cache. Therefore, a data cache may be configured to store instructions as well as any other type of data as described in the instant application. 
In some examples of the disclosure, a new type of instruction is disclosed - a temporary load instruction. The temporary load instruction includes load data 

This argument is not found to be persuasive for the following reasons. A standard instruction cache (e.g. Alpha 21264 instruction cache) cannot be used to store both instructions and data without some modification to the instruction cache and/or processor pipeline. The applicant’s arguments failed to address or traverse the numerous areas of substantial work and experimentation that would be required to make a standard instruction cache function for storing instructions/operands and reading instructions/operands by different stages of the processor. Thus, the enablement rejection is maintained.
Applicant argues regarding the written description rejections:
“The Examiner further alleges that the claim language in claims 6, 7, 15, 
As stated above, paragraphs 22, 32, 49-51, and 59 in conjunction with Figures 1 and 5 provides sufficient details of the operation of the instruction cache, data cache, and instruction register to enable one of ordinary skill to understand how the new type of instruction cache is processed to perform the functions and achieve the results claimed. Accordingly, the Applicant respectfully requests that the Office withdraw these rejections.”

This argument is not found to be persuasive for the following reasons. These paragraphs either in the specification or the published application failed to provide written description support for the claimed limitation. The argument does not address the description of the VADD, VALIGN, or VDMPY instructions reading on the third instruction. The argument does not address how any of these instructions have written description support for both reading and writing to a second memory in a single clock cycle. Thus, the rejection is maintained.
Applicant argues regarding the 35 U.S.C. 112(b) rejections:
“As stated in paragraph 22, high performance processors according to some examples of the disclosure rely on superscalar and/or transient load instruction (such as very long instruction word (VLIW)) techniques for exploiting instruction level parallelism in programs; that is, for executing more than one instruction/input operands at a time. These processors, such as ASIC 208, contain multiple functional units, execute a sequential stream of instructions/input operands, are able to fetch two or more instructions/input operands per clock cycle from memory, and are able to dispatch two or more instructions/input operands per clock cycle. Thus, the execution units and processors described in the instant application use parallel systems to execute more than one instruction and read or write operations in one clock cycle. As also stated in paragraph 51, the instant application describes multiple locations that may be used as memory (e.g. first memory, second memory, etc.) - “Unlike a conventional system, the execution unit 230 does not store the load data in the register 280 but may store the load data in a temporary location such as instruction cache 210, instruction register 220, or any of execution units 230-260.” Through the use of parallelism inherent in VLIW techniques, multiple operations and data fetches as well as data storage may occur within a single clock cycle. Paragraphs 44-48 describe such multiple operations using V1.tmp along with additional vector 
As stated in paragraph 22, high performance processors according to some examples of the disclosure rely on superscalar and/or transient load instruction (such as very long instruction word (VLIW)) techniques for exploiting instruction level parallelism in programs; that is, for executing more than one instruction/input operands at a time. These processors, such as ASIC 208, contain multiple functional units, execute a sequential stream of instructions/input operands, are able to fetch two or more instructions/input operands per clock cycle from memory, and are able to dispatch two or more instructions/input operands per clock cycle. Thus, the execution units and processors described in the instant application use parallel systems to execute more than one instruction and read or write operations in one clock cycle. As also stated in paragraph 51, the instant application describes multiple locations that may be used as memory (e.g. first memory, second memory, etc.) - "Unlike a conventional system, the execution unit 230 does not store the load data in the register 280 but may store the load data in a temporary location such as instruction cache 210, instruction register 220, or any of execution units 230-260." Through the use of parallelism inherent in VLIW techniques, multiple operations and data fetches as well as data storage may occur within a single clock cycle. Paragraphs 44-48 describe such multiple operations using V1.tmp along with additional vector instructions. Also, as described above, the language of claims 6-7, 15-16, 24-25, and 32-33 are adequately supported by the specification and drawings. One of ordinary skill relevant to VLIW architecture and operations would readily understand the how multiple operations may take place with a parallel architecture within a single clock cycle. Accordingly, the Applicant respectfully requests that the Office withdraw these rejections.”

This argument is not found to be persuasive for the following reasons. The examiner agrees that one of ordinary skill in the art understands how multiple independent operations can take place in a parallel processor in a single clock cycle. However, the claims do not recite such a feature. Instead, the claims recite “a third instruction … that enables reading and writing to a second memory in one clock cycle” and “retrieving the transient load instruction, retrieving the load data, and executing the second instruction occur in one clock cycle” (emphasis added). 
Applicant argues regarding claims 1, 10, 19, and 27:
“However, Wilson, alone or in combination with Stravers and Martell, does not teach or suggest a transient load instruction configured to replace a vector source of the transient load instruction in the second instruction (or subsequent instructions) with load data or executing the second instruction using the load data stored in the instruction register. Stravers' dead value load does not read on the claimed transient load instruction because it does not replace a vector source in an instruction of a multiple instruction packet as claimed.”

This argument is found to be persuasive for the following reasons. The examiner agrees that the combination Wilson, Stravers, and Martell alone failed to teach this previously claimed limitation. However, the claimed limitation was rejected by a combination of Wilson, Stravers, Martell, and Official Notice.
Applicant argues regarding claims 1, 10, 19, and 27:
“Furthermore, Wilson does not teach retrieving load data from the same location the load instruction was retrieved. Instead, the DTCM memory 122, is only mentioned once and never in connection with load instructions. The Examiner also alleges that "Stravers disclosed dead value load instructions that don't require writing back load data to the register file. Wilson disclosed fetching VLIW operations from external memory upon instruction cache misses. The combination results in dead value load instructions being placed within VLIW operations." (See Office Action, page 8). While Wilson does disclose fetching VLIW instructions from an external memory in the event of a cache miss, Wilson does not teach retrieving the load instruction and load data from the same location as well as storing the load instruction and the load data in the same register. Stravers also does not teach retrieving the load instruction and load data from the same location as well as storing the load instruction and the load data in the same instruction register, especially when using the load data for a second 

This argument is found to be persuasive for the following reasons. The examiner agrees that the combination doesn’t retrieve the load instruction and load data from the same memory. However, the broadest reasonable interpretation of the claims in view of the specification and 112 rejections doesn’t require it. 
Applicant argues regarding claims 1, 10, 19, and 27:
“Thus, Martell does not mention or suggest, alone or in combination with Wilson and Stravers, that load data is actually stored in the reservation station 20. Reservation 20, as described in Martell, merely shows "watching" a bus for data but does not show storing that data in the reservation station 20.”

This argument is not found to be persuasive for the following reasons. The combination implements the reservation queues of Wilson as a SRAM register file as disclosed by Martell. Wilson disclosed reservation stations that store source data received either from the register file or from bypassing. Thus, reading upon the claimed limitations.
Applicant argues regarding claims 4, 13, 22, and 30:
“Also, claim 13 recites "wherein the processor is further configured to retrieve a second multiple instruction packet comprising a second transient load instruction, a third instruction, a fourth instruction, and a fifth instruction wherein the third instruction, the fourth instruction, and the fifth instruction are configured to use a value indicated by the second transient load instruction." Dependent claims 4, 22, and 30 recite similar features. In contrast, Wilson in combination with Stravers, Martell, and Official Notice fails to teach or suggest an instruction packet including a first transient load instruction and each of the remaining multiple dependent instructions of the packet using the temporary load value. Accordingly, the Applicant respectfully requests that the Office withdraw these art grounds of rejection.”

This argument is found to be persuasive for the following reasons. The amendments to claims 4, 13, 22, and 30 conform to the examiner’s previous suggestion 
Stravers disclosed dead value instructions that don’t writeback to the register file for a single dependent instruction or multiple dependent instructions in an alternative embodiment (see column 5 lines 2-14). Stravers disclosed dead value instructions having multiple dependent consumers. However, improper hindsight via using the applicant’s specification as a roadmap towards making the rejection would be needed to modify the combination to read upon the currently claimed limitation that has an instruction packet including a second transient load instruction and all of the remaining multiple dependent instructions of the packet using the temporary load value. Thus, the rejections based on the combination have been withdraw against these claims due to the amendment.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183